FF Use 1:20-cv-22244-JEM Document 1-4 Entered on FLSPPABPKECRI 282690 Patite dt 2o2

Officer's Combined Administrative Records
Includes The Division And Rank At The Time Of Incident

 

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Leza, Auris 0509 Active
Detective investigations Status
Accidents
Date No. Involvin Description Results
[Sava8720% |16.c000608 |Wiile: Stopped | Collided With: One Other Vehicle JNon-Preventable
{ Rank: Detective |_ Division: Investigalions
| 06/20/2019 [XX-XXXXXXX [White: Straight Ahead | Collided With: One Other Vehicle [Preventable
L_Rank: Detective {_ Division: Investigations
[ 02/06/2073 ]13-od00003 [white: Changing Lanes |Collided With: Motor Vehicle Preventable
| _Rank: Detective {_Division: investigations
| 0174/2013 ]#3-0000001 White: Parked | Collided With: Unk |Non-Freventable
| Rank: Detective | Division: Investigations
| 06/06/2012 112-0000005 [White: Changing Lanes | Collided With: Motor Vehicle [Preventable
| __Rank: Detective |_ Division: Investigations
[ 03/1 6/2009 [e9-0006005 White: Straight Ahead [Collide With: Fire Hydrant [Preventable
[__Rank: Officer [_ Division: Patrol
Awards
Date _No. Involvin, Description Results
| 10/29/2018 [567 jLetter Of Commendation j nit Citation jFrom: Department
{_Rank: Detective |_ Division: investigations
| 07/23/2018 {545 [Letter Of Commendation | Work Perfomance |From: Department
| _ Rank: Detective | Division: investigations
98/20/2013 a7? [Letter Of Commendation | Work Performance |From: Department
|__Rank: Detective |_Division: Investigations
[O6/912015 Tada [Letter Ot Commendation | Work Performance [From: Depariment
| Rank: Detective | Division: Investigations
j 94/29/2015 i436 [Letter Of Commendation [Work Performance F rom: Department
| _ Rank: Detective | Division: Investigations
[04/22/2016 [426 __ [betier Of Commendation | Work Performance [From: Deparment
|_Rank: Detective | Division: Investigations
[oariziz0%% ei2 [Letter OF Commendation |Work Performance [From: Department
| _-Rank: Detective |_ Division: investigations
[ Trer20%6 [336 [Letter Of Commendation ] Work Perfomance "From: Department
| Rank: Officer | Division: Patrol
j 05/10/2010 [328 jLetter Of Commendation {Work Perfomance |From: Department
| Rank: Officer | Division: Patrol
| 10/04/2608 eos iLetter Of Commendation | Work Perfomance ‘From: Department
|__ Rank: Officer |_Division: Patro}

 

 

LEA. Data Technologies ADMINISTRATIVE Database 95/29/2020 9:55:06. AM

 

Page I af 2

 

 
Fre®se 1:20-cv-22244-JEM Document 1-4 Entered on FLSPPOBEKEPEH29R620 Pattee di-pes

Officer's Combined Administrative Records

Includes The Division And Rank At The Time Of Incident

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Leza, Auris 0509 Active
Detective investigations Status
Complaints
Date No. Involvin; Description Results
[Diaar201 111-2077 3 —Frywone Thoripsan |Dept. Misconduct / Force Violation JExonerated
] Rank: Detective Division: Patrof
[ 04/13/2008 ]oo-2009 5 [Patrick Hopley | Abusive Treatment Physical [Unfounded
. | Rank: Officer Division: Patrol
| 05/03/2009 j08-2009 4 [Roberto Chavez {Abusive Treatment Physical jExonerated
j__ Rank: Officer Division: Patro!
Documents And Events
Date _No. Involving Description Results
| 05/23/2019 724 {Letter Of Written Counseling | Violation Of Department Policy jPolice Vehicle Crashes
{__Rank: Detective Division: Investigations
| 0221/2013 [534 {Letter Of Reprimand {Preventable Accident {Second Preventable Accident
|__ Rank: Detective Division: Investigations
j 06/1 g/2012 [576 jLetter Of Written Counseling i Preventable Accident
|__Rank: Detective Division: Investigations
Use Of Force
Date No. Involvin Description Results
O22/2011 [11-000770 [Subject Arrest [Take Down )Medical Trealmeni/ Arrest
[__Rank: Officer Division: Patrol
{ 05/03/2008 [o9-004769 [Gang Fight | Taser Used On Subject [Anested/_odged
| Rank: Officer Division: Patrol

 

 

LEA. Data Technologies ADMINISTRATIVE Database 95/29/2026 9:55:06 AM

Page 2 of 2

 

 

 

 
